DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 20-21, 23, 29-32 (renumbered 1-7) are allowed.
Independent Claim 20 is allowable over the prior art of record since the cited references, in particular Park et al. (US 2018/0075797), Kaplan et al. (US 2014/0313242), An (US 10,460,681), taken alone or in combination do not teach or suggest a method comprising “adjusting at least one of the first power supply voltage, the second power supply voltage, or the third power supply voltage according to the display brightness and the predetermined brightness range so that the display brightness is within the predetermined brightness range; adjusting the second power supply voltage according to the abscissa of the color coordinates of the display image information and the predetermined abscissa range, so that the abscissa of the color coordinates of the display image information is within the predetermined abscissa range; adjusting at least one of the first power supply voltage or the third power supply voltage according to the ordinate of the color coordinates of the display image information and the predetermined ordinate range, so that the ordinate of the color coordinates of the display image information is within the predetermined ordinate range; and determining whether an adjusted display brightness is within the predetermined brightness range, whether an adjusted abscissa of the color coordinates is within the predetermined abscissa range, and whether an adjusted ordinate of the color coordinates is within the predetermined ordinate range, wherein at least one of the first power supply voltage, the second power supply voltage, or the third power supply voltage is continuously adjusted so that the display brightness of the display image information is adjusted to be within the predetermined brightness range in a case where the adjusted display brightness is not within the predetermined brightness range, wherein the second power supply voltage is continuously adjusted so that the abscissa of the color coordinates of the display image information is adjusted to be within the predetermined abscissa range in a case where the adjusted abscissa of the color coordinates is not within the predetermined abscissa range; and at least one of the first power supply voltage or the third power supply voltage is continuously adjusted so that the ordinate of the color coordinates of the display image information is adjusted to be within the predetermined ordinate range in a case where the adjusted ordinate of the color coordinates is not within the predetermined ordinate range” along with the other limitations in the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  see PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/DISMERY MERCEDES/Primary Examiner, Art Unit 2627